UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6748



TIMMIE RUSSELL LOCKLEAR,

                                              Plaintiff - Appellant,

          versus


LINWOOD STANCIL; NORTH CAROLINA DEPARTMENT OF
CORRECTION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Senior District
Judge. (CA-01-195-5-F)


Submitted:   September 20, 2001       Decided:   September 26, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timmie Russell Locklear, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Timmie Russell Locklear, a North Carolina prisoner, appeals

the district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2000) complaint under 28 U.S.C.A. § 1915A (West Supp.

2000).   We have reviewed the record and the district court’s

opinion and find that this appeal is frivolous.    Accordingly, we

dismiss the appeal on the reasoning of the district court.     See

Locklear v. Stancil, No. CA-01-195-5-F (E.D.N.C. Apr. 19, 2001).

We further deny Locklear’s motion for discovery, his motion to

amend, his motion for counsel and his motion for production of

documents.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2